Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes ‘218 Emb1 (US 2015/0282218, Embodiment 1, FIGS. 1, 7, and 11, para 9, 30-35, and 71-83, “Lopes ‘218 Emb1”), in view of Lopes ‘218 Emb2 (US 2015/0282218, Embodiment 2, FIG. 3, para 42-63, “Lopes ‘218 Emb2”).
Regarding claim 1, Lopes ‘218 Emb1 discloses a method for wireless communication by a first network entity, comprising:
determining one or more first channel locations to assign at least a first channel within available spectrum (FIGS. 1 and 7, para 9, 30, and 77-79; authorized shared access (ASA) controller determines frequency channels that are within an available ASA frequency spectrum, for assignment to channels used by a group of eNBs in a wireless network), 
wherein each first channel is associated with a group of devices sharing bandwidth within one or more networks (FIGS. 1 and 7, para 9, 30, 35, and 77-79; channels are used by eNBs for communication with UEs in the wireless network, where the channels belong to the available ASA frequency spectrum; thus, the channels are associated with a group of UEs that share the available ASA frequency spectrum within the wireless network);
participating in an exchange with at least a second network entity to share a first set of information associated with the first channel locations (FIG. 7, para 77-79; ASA controller exchanges information with eNBs, where the eNBs send to the ASA controller requests for access to the available ASA frequency spectrum, and the ASA controller sends to the eNBs ASA information to indicate availability of the ASA frequency spectrum).
However, Lopes ‘218 Emb1 does not specifically disclose determining whether to modify at least a portion of the first set of information, based on the exchange.
Lopes ‘218 Emb2 teaches determining whether to modify at least a portion of the first set of information, based on the exchange (FIG. 3, para 59-62; in an ASA architecture for frequency spectrum sharing by an incumbent network and an ASA network, an incumbent network controller provides to an ASA controller information about incumbent use of frequency spectrum; the ASA controller uses the information about incumbent use of frequency spectrum to determine ASA frequency spectrum availability, and sends ASA frequency spectrum availability information to an ASA network manager; the ASA controller provides real-time updates of the ASA frequency spectrum availability information to the ASA network manager; thus, the ASA controller determines whether to modify the ASA frequency spectrum availability information based on information exchange).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lopes ‘218 Emb1’s method for sharing available spectrum, to include Lopes ‘218 Emb2’s ASA controller that determines whether to modify ASA frequency spectrum availability information based on an information exchange. The motivation for doing so would have been to provide a method for establishing an authorized shared access (ASA)-mobile network operator (MNO) interface directly between an ASA controller and one or more base stations (Lopes ‘218 Emb2, para 3 and 9).
Regarding claim 10, Lopes ‘218 Emb1 discloses an apparatus for wireless communications (FIG. 11; item 1100), comprising: 
at least one processor (FIG. 11; item 1106) configured to: 
determine one or more first channel locations in order to assign at least a first orthogonal channel within available spectrum (FIGS. 1 and 7, para 9, 30, 35, and 77-79; authorized shared access (ASA) controller determines frequency channels that are orthogonal and within an available ASA frequency spectrum, for assignment to channels used by a group of eNBs in a wireless network), 
wherein each first channel is associated with a group of devices sharing bandwidth within one or more networks (FIGS. 1 and 7, para 9, 30, 35, and 77-79; channels are used by eNBs for communication with UEs in the wireless network, where the channels belong to the available ASA frequency spectrum; thus, the channels are associated with a group of UEs that share the available ASA frequency spectrum within the wireless network); 
participate in an exchange with at least a second network entity to share a first set of information associated with the first channel locations (FIG. 7, para 77-79; ASA controller exchanges information with eNBs, where the eNBs send to the ASA controller requests for access to the available ASA frequency spectrum, and the ASA controller sends to the eNBs ASA information to indicate availability of the ASA frequency spectrum); and
a memory coupled to the at least one processor (FIG. 11; item 1104). 
However, Lopes ‘218 Emb1 does not specifically disclose determine whether to modify at least a portion of the first set of information, based on the exchange.
Lopes ‘218 Emb2 teaches determine whether to modify at least a portion of the first set of information, based on the exchange (FIG. 3, para 59-62; in an ASA architecture for frequency spectrum sharing by an incumbent network and an ASA network, an incumbent network controller provides to an ASA controller information about incumbent use of frequency spectrum; the ASA controller uses the information about incumbent use of frequency spectrum to determine ASA frequency spectrum availability, and sends ASA frequency spectrum availability information to an ASA network manager; the ASA controller provides real-time updates of the ASA frequency spectrum availability information to the ASA network manager; thus, the ASA controller determines whether to modify the ASA frequency spectrum availability information based on information exchange).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lopes ‘218 Emb1’s apparatus for sharing available spectrum, to include Lopes ‘218 Emb2’s ASA controller that determines whether to modify ASA frequency spectrum availability information based on an information exchange. The motivation for doing so would have been to provide a method for establishing an authorized shared access (ASA)-mobile network operator (MNO) interface directly between an ASA controller and one or more base stations (Lopes ‘218 Emb2, para 3 and 9).
Regarding claims 2 and 11, Lopes ‘218 Emb1 in combination with Lopes ‘218 Emb2 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Lopes ‘218 Emb1 teaches wherein the at least one processor is configured to participate in the exchange by receiving, from the second network entity, a second set of information associated with second channel locations determined by the second network entity to assign to at least a second channel within the available spectrum (FIG. 7, para 77-79; eNB receives from the ASA controller ASA information to indicate availability of channels in the ASA frequency spectrum for assignment to channels used by the eNB).
Regarding claims 3 and 12, Lopes ‘218 Emb1 in combination with Lopes ‘218 Emb2 discloses all the limitations with respect to claims 2 and 11, respectively, as outlined above.
Further, Lopes ‘218 Emb1 teaches wherein the at least first channel within the available spectrum and the at least second channel within the available spectrum are orthogonal channels (para 35 and 77-79; channels within the available ASA frequency spectrum are orthogonal).
Regarding claims 4 and 13, Lopes ‘218 Emb1 in combination with Lopes ‘218 Emb2 discloses all the limitations with respect to claims 2 and 11, respectively, as outlined above.
Further, Lopes ‘218 Emb2 teaches wherein the determination is to refrain from modifying the first set of information if there is not a conflict between the first set of information and the second set of information (FIG. 3, para 59-62; the ASA controller uses information about incumbent use of frequency spectrum, received from the incumbent network controller, and a set of rules specified in a rules database, to determine ASA frequency spectrum availability; when the rules are updated, and the ASA controller provides an update of the ASA frequency spectrum availability information to the ASA network manager in real-time; thus, when the rules are not updated, and the incumbent use is unchanged, there is no change in the ASA frequency spectrum availability; therefore, a determination is made not to update the ASA frequency spectrum availability when there is no conflict between the not-updated rules and the ASA frequency spectrum availability; regarding the use of the term “if” in claim 4, line 2, applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sharing available spectrum of Lopes ‘218 Emb1 and Lopes ‘218 Emb2, to further include Lopes ‘218 Emb2’s determination not to update the ASA frequency spectrum availability. The motivation for doing so would have been to provide a method for establishing an authorized shared access (ASA)-mobile network operator (MNO) interface directly between an ASA controller and one or more base stations (Lopes ‘218 Emb2, para 3 and 9).
Regarding claims 5 and 14, Lopes ‘218 Emb1 in combination with Lopes ‘218 Emb2 discloses all the limitations with respect to claims 2 and 11, respectively, as outlined above.
Further, Lopes ‘218 Emb2 teaches wherein: the determination is to modify at least the portion of the first set of information if there is a conflict between the first set of information and the second set of information (FIG. 3, para 59-62; the ASA controller uses information about incumbent use of frequency spectrum, received from the incumbent network controller, and a set of rules specified in a rules database, to determine ASA frequency spectrum availability; the rules are updated, and the ASA controller provides an update of the ASA frequency spectrum availability information to the ASA network manager in real-time; thus, when the rules are changed relative to the previous rules, the ASA controller determines to update the ASA frequency spectrum availability information; therefore, a determination is made to update the ASA frequency spectrum availability when there is a conflict between the updated rules and the ASA frequency spectrum availability; regarding the use of the term “if” in claim 5, line 2, applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language); and
the at least one processor is further configured to modify at least the portion of the first set of information based on the determination (FIG. 3, para 59-62; the ASA controller uses information about incumbent use of frequency spectrum, received from the incumbent network controller, and a set of rules specified in a rules database, to determine ASA frequency spectrum availability; the rules are updated, and the ASA controller provides an update of the ASA frequency spectrum availability information to the ASA network manager in real-time; thus, when the rules are updated, the ASA controller determines to update the ASA frequency spectrum availability information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sharing available spectrum of Lopes ‘218 Emb1 and Lopes ‘218 Emb2, to further include Lopes ‘218 Emb2’s determination to update the ASA frequency spectrum availability. The motivation for doing so would have been to provide a method for establishing an authorized shared access (ASA)-mobile network operator (MNO) interface directly between an ASA controller and one or more base stations (Lopes ‘218 Emb2, para 3 and 9).
Regarding claims 6 and 15, Lopes ‘218 Emb1 in combination with Lopes ‘218 Emb2 discloses all the limitations with respect to claims 5 and 14, respectively, as outlined above.
Further, Lopes ‘218 Emb1 teaches wherein: the first set of information comprises at least one of the first channel locations (FIG. 7, para 77-79; eNB receives from the ASA controller ASA information to indicate availability of channels in the ASA frequency spectrum for assignment to channels used by the eNB; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a first coverage overlap graph used to determine a first number of networks in the one or more networks that have overlapping coverage, or a number of the at least first channel; and
the second set of information comprises at least one of the second channel locations (FIG. 7, para 77-79; eNB receives from the ASA controller ASA information to indicate availability of channels in the ASA frequency spectrum for assignment to channels used by the eNB; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a second coverage overlap graph used to determine a second number of networks in the one or more networks that have overlapping coverage, or a number of the at least second channel. 
Regarding claims 7 and 16, Lopes ‘218 Emb1 in combination with Lopes ‘218 Emb2 discloses all the limitations with respect to claims 6 and 15, respectively, as outlined above.
Further, Lopes ‘218 Emb2 teaches wherein the at least one processor is configured to modify the first channel locations if there is a conflict between the first channel locations from the first set of information and the second channel locations from the second set of information (FIG. 3, para 42-43 and 59-62; the ASA controller uses information about incumbent use of frequencies in the frequency spectrum, received from the incumbent network controller, and a set of rules specified in a rules database, to determine ASA frequency spectrum availability; the ASA controller sends to the ASA network manager information about the availability of frequencies in the ASA frequency spectrum; the rules are updated, and the ASA controller provides an update of the ASA frequency spectrum availability information to the ASA network manager in real-time; thus, when the rules are updated and the ASA controller determines updated ASA frequency spectrum availability information, the updated ASA frequency spectrum availability information is in conflict with the ASA frequency spectrum availability information previously provided to and used by the ASA network manager, and the ASA frequency spectrum availability information used by the ASA network manager is updated; therefore, when the updated information about available frequencies is in conflict with the information about available frequencies previously provided to and used by the ASA network manager, information about available frequencies used by the ASA network manager is updated; regarding the use of the term “if” in claim 7, line 2, applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sharing available spectrum of Lopes ‘218 Emb1 and Lopes ‘218 Emb2, to further include Lopes ‘218 Emb2’s update of information about the availability of frequencies in the ASA frequency spectrum. The motivation for doing so would have been to provide a method for establishing an authorized shared access (ASA)-mobile network operator (MNO) interface directly between an ASA controller and one or more base stations (Lopes ‘218 Emb2, para 3 and 9).
Regarding claims 8 and 17, Lopes ‘218 Emb1 in combination with Lopes ‘218 Emb2 discloses all the limitations with respect to claims 6 and 15, respectively, as outlined above.
Further, Lopes ‘218 Emb2 teaches wherein the at least one processor is configured to modify the at least first channel if the number of the at least first channel from the first set of information is different than the number of the at least second channel from the second set of information (FIG. 3, para 42-43 and 59-62; the ASA controller uses information about incumbent use of frequencies in the frequency spectrum, received from the incumbent network controller, and a set of rules specified in a rules database, to determine ASA frequency spectrum availability; the ASA controller sends to the ASA network manager information about the availability of frequencies in the ASA frequency spectrum; the rules are updated, and the ASA controller provides an update of the ASA frequency spectrum availability information to the ASA network manager in real-time; thus, when the rules are updated and the ASA controller determines updated ASA frequency spectrum availability information, the updated ASA frequency spectrum availability information is in conflict with the ASA frequency spectrum availability information previously provided to and used by the ASA network manager, and the ASA frequency spectrum availability information used by the ASA network manager is updated; therefore, when the updated information about the number of available frequencies is in conflict with the information about the number of available frequencies previously provided to and used by the ASA network manager, information about the number of available frequencies used by the ASA network manager is updated; regarding the use of the term “if” in claim 8, line 2, applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sharing available spectrum of Lopes ‘218 Emb1 and Lopes ‘218 Emb2, to further include Lopes ‘218 Emb2’s update of information about the number of available frequencies. The motivation for doing so would have been to provide a method for establishing an authorized shared access (ASA)-mobile network operator (MNO) interface directly between an ASA controller and one or more base stations (Lopes ‘218 Emb2, para 3 and 9).
Regarding claims 9 and 18, Lopes ‘218 Emb1 in combination with Lopes ‘218 Emb2 discloses all the limitations with respect to claims 6 and 15, respectively, as outlined above.
	Further, Lopes ‘218 Emb2 teaches wherein the at least one processor is configured to modify the first coverage overlap graph if at least a part of the first coverage overlap graph is different from the second coverage overlap graph (FIG. 3, para 59-62; the ASA controller uses information about incumbent use of frequency spectrum, received from the incumbent network controller, and a set of rules specified in a rules database, to determine ASA frequency spectrum availability; the ASA controller sends to the ASA network manager information about the availability of ASA frequency spectrum in a geographic region; the rules are updated, and the ASA controller provides an update of the information about the availability of ASA frequency spectrum in the geographic region to the ASA network manager in real-time; thus, when the rules are updated and the ASA controller determines updated ASA frequency spectrum availability information, by geographic region, the updated ASA frequency spectrum availability information is in conflict with the ASA frequency spectrum availability information previously provided to and used by the ASA network manager, and the ASA frequency  spectrum availability information used by the ASA network manager is updated; therefore, when the updated information about the availability of ASA frequency spectrum indicates that a geographic region that has available ASA frequency spectrum is different from the geographic region previously indicated to and used by the ASA network manager, the geographic region used by the ASA network manager is updated; regarding the use of the term “if” in claim 9, line 2, applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sharing available spectrum of Lopes ‘218 Emb1 and Lopes ‘218 Emb2, to further include Lopes ‘218 Emb2’s update of information about the geographic region that has available ASA frequency spectrum. The motivation for doing so would have been to provide a method for establishing an authorized shared access (ASA)-mobile network operator (MNO) interface directly between an ASA controller and one or more base stations (Lopes ‘218 Emb2, para 3 and 9).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solondz U.S. Pub. No. 2015/0223069 – Tune control for shared access system 

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474